Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 02/12/2021.
Claims 4-21 are under examination.


Allowable Subject Matter
Claims 4-21 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 02/12/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20120278476 A1		PREDICTIVE PLACEMENT OF CONTENT THROUGH NETWORK ANALYSIS
US 20160179965 A1		INFORMATION PROPAGATION VIA WEIGHTED SEMANTIC AND SOCIAL GRAPHS
US 7493570 B2		User interface options of a data lineage tool
US 20080091656 A1		METHOD AND APPARATUS TO VISUALLY PRESENT DISCUSSIONS FOR DATA MINING PURPOSES
US 20120179990 A1		Capturing and Visualizing Data Lineage in Content Management System
US 20060059172 A1		Method and system for developing data life cycle policies
US 20110320460 A1		EFFICIENT REPRESENTATION OF DATA LINEAGE INFORMATION
US 20150249676 A1		MONITORING METHOD AND MONITORING APPARATUS
US 20120179726 A1		FLOW ANALYSIS INSTRUMENTATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431